Order unanimously affirmed without costs. Memorandum: We reject the contention that Supreme Court abused its discretion by granting petitioner leave to serve a consolidated and amended petition. Respondents failed to demonstrate that they suffered any prejudice or surprise and, ”[a]bsent prejudice or surprise resulting from delay, motions to amend pleadings should be freely granted” (Ramundo v Town of Guilderland, 108 AD2d 995, 996).
We also conclude that the court’s denial of respondents’ motion seeking disclosure was not an abuse of the broad discretion with which trial courts are vested in supervising disclosure (see, Nitz v Prudential-Bache Sec., 102 AD2d 914, 915). Because this proceeding was commenced pursuant to RPTL article 7, disclosure is governed by CPLR 408, which requires leave of court. The record reveals that respondents’ disclosure request sought information that is no longer material and necessary to the litigation (see, CPLR 3101 [a]). (Appeal from Order of Supreme Court, Monroe County, Rosenbloom, J.—Amend Petition.) Present—Denman, P. J., Fallon, Wesley, Doerr and Balio, JJ.